Citation Nr: 0021466	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a depressive disorder 
with tension headaches and post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1988.

By a September 1991 RO decision, service connection was 
granted for a depressive disorder; and this disability was 
rated in conjunction with his already service-connected 
tension headaches.  Additionally, the RO increased the rating 
for service-connected tension headaches and the newly 
service-connected depressive disorder from 10 to 30 percent.  
In July 1996 and October 1997, the Board remanded the case to 
the RO for further development.  In October 1998, the RO 
granted service connection for PTSD; and this disability was 
rated in conjunction with his already service-connected 
depressive disorder with tension headaches as 50 percent 
disabling. 

In March 1999, the Board denied the veteran's claim for an 
increased rating for a depressive disorder with tension 
headaches and PTSD; and he appealed this decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In November 
1999, VA's General Counsel and the veteran's attorney filed a 
joint motion requesting that the Court vacate the Board's 
March 1999 decision and requesting that the case be remanded 
for further development and readjudication.  Later that 
month, the Court vacated the Board's March 1999 decision and 
remanded the matter to the Board for readjudication.
 

REMAND

A review of the claims file reveals that the veteran last 
underwent a VA psychiatric compensation examination in March 
1998.  The examiner, who conducted the examination, assigned 
the veteran a global assessment of functioning (GAF) score of 
50; however, as suggested by the November 1999 joint motion, 
an adequate explanation of the meaning of the score was not 
given.  

It is noted that a GAF score is a critical piece of evidence 
which serves to quantify the degree of the veteran's social 
and industrial impairment.  It is also noted that the Board 
is precluded from exercising its own independent judgment in 
interpreting evidence regarding the extent of psychiatric 
impairment and must consider primarily the characterizations 
of disability made by medical professionals.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the 1998 VA examination 
report is inadequate in explaining the significance of the 
GAF score, a new VA examination is required.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  An attempt should also be 
made to secure additional relevant medical records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Under the foregoing circumstances, the Board finds that 
further development is required, and the case is REMANDED to 
the RO for the following:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, since 
1991, including but not limited to 
medical records from any VA facilities in 
New Jersey. 
 
3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  Additionally, the 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)? 

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran had persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting himself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical GAF score, as 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  This score should be based 
only on the veteran's service connected 
psychiatric disability.  It is imperative 
that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993). 

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he should so 
state.  A complete rationale for any 
opinion expressed must be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.
 
5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for a psychiatric 
disability.  If the benefit being sought 
by the veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case, which addresses all newly 
submitted evidence.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


